Citation Nr: 1025065
Decision Date: 07/06/10	Archive Date: 09/09/10

Citation Nr: 1025065	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  02-08 911A	)	DATE JUL 06 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1994.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The Board denied the claim on appeal by a December 2005 decision.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a November 2006 
Joint Motion for Remand (Joint Motion), a December 2006 Court 
order remanded this appeal for development in compliance with the 
Joint Motion.  The Board then remanded this claim for further 
development in accordance with the December 2006 Court order.  In 
November 2008, the Board denied the claim on appeal a second 
time.  The Veteran appealed this second decision to the Court.  
Based on a March 2009 Joint Motion, a March 2009 Court order 
remanded this appeal for development in compliance with the Joint 
Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the claim 
on appeal, finding that the Board's April 2009 decision failed to 
provide adequate reasons and bases for why the Veteran was not 
entitled to a rating in excess of 50 percent for lumbosacral 
strain.  Therefore, the decision of November 7, 2008 failed to 
provide the Veteran due process under the law.  Accordingly, in 
order to prevent prejudice to the Veteran, the November 7, 2008 
decision of the Board must be vacated, and a new decision will be 
entered as if the November 7, 2008 decision by the Board had 
never been issued.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
entire back has ever been unfavorably ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in May 2001 satisfied the 
duty to notify provisions.  Additional letters were also provided 
to the Veteran in January 2005, April 2006, and June 2007, after 
which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  VA examinations were provided to the 
Veteran in connection with his claim.  There is no indication in 
the record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.

While the Veteran was not provided with a letter notifying him of 
the criteria that must be satisfied for entitlement to an 
increased evaluation, the full text of the relevant diagnostic 
codes was provided to the Veteran in a May 2002 statement of the 
case, a June 2005 supplemental statement of the case, a December 
2005 Board decision, a May 2008 supplemental statement of the 
case, and a November 2008 Board decision.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board finds that 
the Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, both the 
November 2006 and March 2009 Joint Motions to the Court submitted 
by the Veteran's representative specifically mentioned the 
applicable diagnostic codes, as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which indicates an actual knowledge of the 
criteria that must be satisfied for entitlement to an increased 
evaluation.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for a low back condition was granted by a July 
1999 rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective April 7, 
1994.  Subsequently, a September 2001 rating decision 
recharacterized the disability as lumbosacral strain and assigned 
a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective January 11, 2001.  Finally, a May 2008 rating 
decision assigned a 50 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, effective January 11, 2001.

An August 2001 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  On physical 
examination, the Veteran's spine had forward flexion of 90 
degrees, extension of 30 degrees, left flexion of 35 degrees, 
right flexion of 35 degrees, left rotation of 35 degrees, and 
right rotation of 35 degrees.

A March 2002 VA outpatient medical report stated that the Veteran 
complained of back pain.

A March 2004 VA outpatient medical report stated that the Veteran 
complained of back pain.  On physical examination, the Veteran's 
paravertebral muscles were tender to palpation, he had positive 
straight leg raise, bilaterally, and there was no gait 
abnormality.  His motor strength was 5 out of 5 in the lower 
extremities and there was no decrease or loss of sensation on the 
lower extremities.

A December 2004 VA outpatient medical report stated that the 
Veteran complained of back pain.  On physical examination, the 
Veteran's paravertebral muscles were tender to palpation and he 
had positive straight leg raise, bilaterally.  The Veteran's 
patellar and Achilles tendon reflexes were "2+," bilaterally, 
his motor strength was 5 out of 5 in the lower extremities, and 
there was no decrease in sensation on the lower extremities.

A January 2005 VA spine examination report stated that on 
physical examination, the Veteran's spine had forward flexion of 
72 degrees, extension of 15 degrees, left flexion of 25 degrees, 
right flexion of 25 degrees, left rotation of 30 degrees, and 
right rotation of 30 degrees.  The Veteran had symmetric and 
equal reflexes at the knees and ankles and had excellent 
preservation of vibratory, light tough, and pinprick sensation to 
both lower extremities.  The circumferential measurements of his 
calves and thighs were equal, bilaterally.  The Veteran had 
negative dural stretch testing and Lasegue's signs, bilaterally.  
The tone, bulk, and strength of the Veteran's lower extremity 
muscles were within full limits.  He had no unusual patterns of 
footwear at the heels of his shoes, and his gait was normal.

A March 2005 VA outpatient medical report stated that the Veteran 
complained of back pain.  On physical examination, the Veteran's 
entire spine was not tender to palpation, there was no evidence 
of paravertebral muscle spasms, and he had a negative straight 
leg raise, bilaterally.  The Veteran's patellar and Achilles 
tendon reflexes were "2+," bilaterally, his motor strength was 
5 out of 5 in the lower extremities, and there was no decrease in 
sensation on the lower extremities.

A June 2005 VA outpatient medical report stated that the Veteran 
complained of back pain.  The Veteran reported being able to walk 
without an assistive device and was able to change position from 
sitting to standing with guarding.  The Veteran did not have an 
antalgic gait and was able to do light work.

An August 2005 VA outpatient medical report stated that the 
Veteran complained of back pain.  On physical examination, the 
Veteran's gait was normal, he had 5 out of 5 strength 
"throughout," his balance was good, and he was able to stand on 
his toes and heels.  The Veteran had normal spine flexibility and 
a negative straight leg test.  Sensation was intact, reflexes 
were normal, and Babinsky testing was negative.  The Veteran was 
continent in the bowel and bladder.

A January 2006 VA outpatient medical report stated that the 
Veteran complained of back pain.  On physical examination, there 
was tightness in the paravertebral muscles especially toward the 
lumbar area.  The Veteran had a positive straight leg raise on 
the left side, with pain down to the back of the left knee, and 
normal muscle bulk, bilaterally.  On neurological examination, 
the Veteran's patellar and Achilles tendon reflexes were "2+," 
bilaterally, and his sensation to light touch was intact and 
equal in both legs.

A March 2006 VA outpatient medical report stated that the Veteran 
complained of back pain.  On physical examination, the Veteran's 
spinal range of motion was limited in both flexion and extension.  
On neurological examination, the Veteran was "intact."

An April 2006 VA outpatient medical report stated that the 
Veteran complained of back pain.  On physical examination, there 
was no tenderness to palpation of the entire spine, no evidence 
of paravertebral spasm, and the Veteran had a negative straight 
leg raise, bilaterally.  The Veteran's patellar and Achilles 
tendon reflexes were "2+," bilaterally, his muscle strength was 
5 out of 5 in the lower extremities, and there was no decrease in 
sensation on the lower extremities.

In a June 2006 VA joints examination report, the Veteran 
complained of back pain.  On physical examination, the Veteran's 
posture and gait were normal.  The Veteran refused to cooperate 
with range of motion testing.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  The Veteran did 
not report pain radiating to the lower extremities and a 
neurologic examination of the lower extremities was normal.

An October 2007 VA orthopedic examination report stated that the 
Veteran's claims file had been reviewed.  On physical 
examination, the Veteran's spine had forward flexion of 40 
degrees, extension of 5 degrees, left flexion of 15 degrees, 
right flexion of 15 degrees, left rotation of 3 degrees, and 
right rotation of 3 degrees.  All ranges of motion included pain 
throughout the range of motion.

During the course of this appeal, the applicable rating criteria 
for spine disorders were amended under changes to the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Where a law or regulation 
changes during the pendency of a claim for increased rating, VA 
must first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 
(2004).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period prior 
to, and from, the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The RO addressed the Veteran's claim for increase under both the 
old criteria in the Schedule and the current regulations in the 
May 2008 supplemental statement of the case.  Therefore, there is 
no prejudice to the Veteran for the Board to apply the regulatory 
revisions of September 26, 2003 in the appellate adjudication of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
While the RO has not addressed the Veteran's claim with respect 
to either the old or new criteria for intervertebral disc 
syndrome, the medical evidence of record does not show a 
diagnosis of intervertebral disc syndrome.  As such, there is no 
prejudice to the Veteran by the Board's appellate adjudication of 
this case, as the diagnostic codes corresponding to 
intervertebral disc syndrome are irrelevant to this claim.  Id.; 
see also 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (2002); 4.71a, 
Diagnostic Code 5293 (2003); 4.71a, Diagnostic Code 5243 (2009).

Evaluation Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation 
was the highest evaluation available under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Accordingly, an 
evaluation in excess of 50 percent is not warranted prior to 
September 26, 2003 under this diagnostic code.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation was the highest 
evaluation available under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  Accordingly, an evaluation 
in excess of 40 percent is not warranted prior to September 26, 
2003 under this diagnostic code.

As the Veteran's disability involves restricted articulation of a 
joint, the Board must also address functional loss and the 
reduction of normal excursion of movement in different planes.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the 50 percent evaluation 
assigned is greater than the highest award possible under 
Diagnostic Codes 5292 and 5295.  If, as in this case, a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, and a 
higher evaluation can only be provided based on ankylosis, it is 
not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Consequently, an evaluation in excess of 50 percent is not 
warranted for the period prior to September 26, 2003, based on 38 
C.F.R. §§ 4.40 and 4.45.

Separate Orthopedic and Neurologic Evaluations 
On and After September 26, 2003

The Board must also determine whether a rating in excess of 50 
percent can be assigned for the Veteran's lumbosacral strain by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as noted under the 
rating criteria effective on and after September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries 
of the Spine (General Rating Formula), Note (1) (2009).

Under the General Rating Formula, effective September 26, 2003, a 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

The medical evidence of record shows that for the period on and 
after September 26, 2003, the Veteran's lumbosacral strain was 
manifested by pain, and limitation of motion to 40 degrees of 
flexion and 5 degrees of extension.  The medical evidence of 
record does not show that the Veteran's lumbosacral strain has 
resulted in unfavorable ankylosis of the entire spine for any 
period on appeal.  Accordingly, an evaluation in excess of 50 
percent is not warranted for the Veteran's orthopedic 
manifestations under the General Rating Formula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The evaluation assigned for the Veteran's lumbosacral strain for 
the period on and after September 26, 2003 has also been 
considered under the criteria in effect prior to September 26, 
2003.  However, as discussed above, a 40 percent evaluation was 
the highest evaluation available under the diagnostic codes for 
limitation of motion of the lumbar spine and lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  
Accordingly, an evaluation in excess of 50 percent is not 
warranted for the period on and after September 26, 2003 under 
the old diagnostic codes.

The Veteran has reported low back pain on use.  However, the 
medical evidence of record does not show that this results in 
additional limitation of motion due to pain sufficient to warrant 
a rating in excess of 50 percent.  Indeed, for an evaluation in 
excess of 50 percent to be warranted for the orthopedic 
manifestations of the Veteran's lumbosacral strain, the General 
Rating Formula requires that the symptoms impact the entire 
spire, including the cervical spine.  Service connection for a 
neck disorder was denied by a July 1995 rating decision and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Accordingly, any cervical spine disorder which 
currently exists cannot be considered for rating purposes in 
conjunction with this claim.  Accordingly, the Veteran's pain 
does not constitute sufficient symptomatology to warrant a total 
disability evaluation, as any neck pain that exists cannot be 
considered by the Board in conjunction with this claim.  As such, 
there is no medical evidence of record that the Veteran currently 
experiences pain which causes additional limitation of motion 
beyond that contemplated by the assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As noted above, any associated objective neurologic abnormalities 
are to be rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71(a), General Rating Formula, Note (1).  However, 
the medical evidence of record does not show that the Veteran 
experiences compensable neurologic abnormalities.  Neurological 
testing was negative for any consistent abnormalities throughout 
the period on appeal.  Accordingly, a separate evaluation for 
neurologic abnormalities is not warranted.

Intervertebral Disc Syndrome For All Periods

The March 2009 Joint Motion stated that the November 2008 Board 
decision erred by failing to discuss 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  This diagnostic code corresponds to 
evaluations for intervertebral disc syndrome.  The Board 
intentionally omitted discussion of this diagnostic code in 
November 2008 because the medical evidence of record does 
not show that intervertebral disc syndrome has ever been 
diagnosed.

An August 2001 VA spine x-ray gave an impression of normal spine.  
The January 2005 VA spine examination report stated that a 
November 2004 computed tomography (CT) scan did not show disc 
space narrowing or extradural foraminal encroachment.  The 
January 2005 report also stated that a November 2004 radiographic 
report did not show disc space thinning.  Finally, the January 
2005 report stated that CT and radiographic imaging showed that 
the disc spaces were well preserved.  A February 2005 VA magnetic 
resonance imaging (MRI) report stated that the Veteran's disc 
spaces were preserved, there were no intradural or extradural 
abnormalities, there was no spinal stenosis, and there was no 
disc herniation.  An April 2006 VA outpatient medical report 
stated that a previous MRI did not show any evidence of disc 
herniation or spinal stenosis.  A June 2006 VA radiographic 
report stated that the Veteran's disc spaces were preserved.  An 
October 2007 VA spine examination report stated that on 
radiographic examination, there was no disc space narrowing.

Thus, the medical evidence of record does not show that the 
Veteran has a disc disorder of the lumbosacral spine.  As such, 
the various diagnostic codes for intervertebral disc syndrome are 
not for application at any point during the period on appeal, as 
this disorder has never been diagnosed nor are the diagnostic 
codes analogous to the Veteran's symptoms.  38 C.F.R. § 4.20 
(2009); see also 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (2002); 
4.71a, Diagnostic Code 5293 (2003); 4.71a, Diagnostic Code 5243 
(2009); Degmetich v. Brown, 104 F. 3d 1328 (1997).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for lumbosacral strain inadequate.  The Veteran's 
lumbosacral strain was evaluated under to 38 C.F.R. § 4.71, 
General Rating Formula, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
lumbosacral strain is manifested by symptoms which are not 
analogous to ankylosis of the entire spine.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
lumbosacral strain.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of lumbosacral 
strain, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
50 percent rating for the Veteran's lumbosacral strain more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate throughout the appeal period and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.71, General Rating Formula.

Conclusion

Accordingly, an increased rating for lumbosacral strain is not 
warranted.  Moreover, as the Veteran's back has never been 
ankylosed in any manner, there is no medical evidence of record 
that would warrant a rating in excess of 50 percent for his 
service-connected lumbosacral strain at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as discussed above, the medical 
evidence of record does not show findings that meet the criteria 
for a rating in excess of 50 percent, and therefore, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The November 7, 2008 decision of the Board is vacated.

An evaluation in excess of 50 percent for lumbosacral strain is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0838656	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-08 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to March 
1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board denied the claim on appeal 
by a December 2005 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2006 Joint Motion for 
Remand (Joint Motion), a December 2006 Court order remanded 
this appeal for development in compliance with the Joint 
Motion.  The Board then remanded this claim for further 
development in accordance with the December 2006 Court order.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's back has ever been unfavorably ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
January 2005, April 2006, and June 2007, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a May 2002 
statement of the case, a June 2005 supplemental statement of 
the case, a December 2005 Board decision, and a May 2008 
supplemental statement of the case.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board finds 
that the veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, 
the November 2006 Joint Motion to the Court submitted by the 
veteran's representative specifically mentioned DeLuca v. 
Borwn, 8 Vet. App. 202 (1995), which indicates an actual 
knowledge of the general loss of motion provisions of the 
Diagnostic Code.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for a low back condition was granted by a 
July 1999 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective April 7, 1994.  Subsequently, a September 2001 
rating decision recharacterized the disability as lumbosacral 
strain and assigned a 20 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective January 11, 2001.  
Finally, a May 2008 rating decision assigned a 50 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective January 11, 2001.

An August 2001 VA spine examination report stated that the 
veteran's claims file had been reviewed.  On physical 
examination, the veteran's spine had forward flexion of 90 
degrees, extension of 30 degrees, left flexion of 35 degrees, 
right flexion of 35 degrees, left rotation of 35 degrees, and 
right rotation of 35 degrees.

A March 2002 VA outpatient medical report stated that the 
veteran complained of back pain.

A March 2004 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's paravertebral muscles were tender to palpation, 
he had positive straight leg raise bilaterally, and there was 
no gait abnormality.  His motor strength was 5 out of 5 in 
the lower extremities and there was no decrease or loss of 
sensation on the lower extremities.

A December 2004 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's paravertebral muscles were tender to palpation 
and he had positive straight leg raise bilaterally.  The 
veteran's patellar and Achilles tendon reflexes were "2+" 
bilaterally, his motor strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

A January 2005 VA spine examination report stated that on 
physical examination, the veteran's spine had forward flexion 
of 72 degrees, extension of 15 degrees, left flexion of 25 
degrees, right flexion of 25 degrees, left rotation of 30 
degrees, and right rotation of 30 degrees.  The veteran had 
symmetric and equal reflexes at the knees and ankles and had 
excellent preservation of vibratory, light tough, and 
pinprick sensation to both lower extremities.  The 
circumferential measurements of his calves and thighs were 
equal bilaterally.  The veteran had negative dural stretch 
testing and Lasegue's signs, bilaterally.  The tone, bulk, 
and strength of the veteran's lower extremity muscles were 
within full limits.  He had no unusual patterns of footwear 
at the heels of his shoes, and his gait was normal.

A March 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's entire spine was not tender to palpation, there 
was no evidence of paravertebral muscle spasms, and he had a 
negative straight leg raise bilaterally.  The veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, his motor strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

A June 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  The veteran reported being 
able to walk without an assistive device and was able to 
change position from sitting to standing with guarding.  The 
veteran did not have an antalgic gait and was able to do 
light work.

An August 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's gait was normal, he had 5 out of 5 strength 
"throughout," his balance was good, and he was able to 
stand on his toes and heels.  The veteran had normal spine 
flexibility and a negative straight leg test.  Sensation was 
intact, reflexes were normal, and Babinsky testing was 
negative.  The veteran was continent in the bowel and 
bladder.

A January 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
there was some tightness in the paravertebral muscles 
especially toward the lumbar area.  The veteran had a 
positive straight leg raise on the left side, with pain down 
to the back of the left knee, and normal muscle bulk 
bilaterally.  On neurological examination, the veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, and his sensation to light touch was intact and 
equal in both legs.

A March 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's spinal range of motion was limited in both 
flexion and extension.  On neurological examination, the 
veteran was "intact."

An April 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
there was no tenderness to palpation of the entire spine, no 
evidence of paravertebral spasm, and the veteran had a 
negative straight leg raise bilaterally.  The veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, his muscle strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

In a June 2006 VA joints examination report, the veteran 
complained of back pain.  On physical examination, the 
veteran's posture and gait were normal.  The veteran refused 
to cooperate with range of motion testing.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  The veteran did not report pain radiating to the 
lower extremities and a neurologic examination of the lower 
extremities was normal.

An October 2007 VA orthopedic examination report stated that 
the veteran's claims file had been reviewed.  On physical 
examination, the veteran's spine had forward flexion of 40 
degrees, extension of 5 degrees, left flexion of 15 degrees, 
right flexion of 15 degrees, left rotation of 3 degrees, and 
right rotation of 3 degrees.  All ranges of motion included 
pain throughout the range of motion.

During the pendency of this appeal, the relevant rating 
criteria for evaluating disabilities of the spine were 
amended effective September 26, 2003.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods on and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the May 2008 supplemental statement of the case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
the appellate adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evaluation Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent 
evaluation was the highest evaluation available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Accordingly, an evaluation in excess of 50 percent 
is not warranted prior to September 26, 2003 under this 
Diagnostic Code.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation was the 
highest evaluation available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Accordingly, 
an evaluation in excess of 40 percent is not warranted prior 
to September 26, 2003 under this Diagnostic Code.

As the veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes, however, that the 50 
percent evaluation assigned is greater than the highest award 
possible under Diagnostic Codes 5292 and 5295.  If, as in 
this case, a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, and a higher evaluation can 
only be provided based on ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Consequently, an evaluation in excess of 50 percent is not 
warranted for the period prior to September 26, 2003, based 
on 38 C.F.R. §§ 4.40 and 4.45.

Separate Orthopedic and Neurologic Evaluations 
On and After September 26, 2003

The Board must also determine whether a rating in excess of 
50 percent can be assigned for the veteran's lumbosacral 
strain by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability, 
as noted under the rating criteria effective on and after 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases or Injuries of the Spine, Note (1) 
(2007).

Under the General Rating Formula for Diseases or Injuries of 
the Spine, effective September 26, 2003, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The medical evidence of record shows that for the period on 
and after September 26, 2003, the veteran's lumbosacral 
strain was manifested by pain, and limitation of motion to 40 
degrees of flexion and 5 degrees of extension.  The medical 
evidence of record does not show that the veteran's 
lumbosacral strain has resulted in unfavorable ankylosis of 
the entire spine for any period on appeal.  Accordingly, an 
evaluation in excess of 50 percent is not warranted for the 
veteran's orthopedic manifestations under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

As noted above, any associated objective neurologic 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71(a), General Rating Formula 
for Diseases or Injuries of the Spine, Note (1).  However, 
the medical evidence of record does not show that the veteran 
experiences compensable neurologic abnormalities.  
Neurological testing was negative for any consistent 
abnormalities throughout the period on appeal.  Accordingly, 
a separate evaluation for neurologic abnormalities is not 
warranted.

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2007).  There is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected 
lumbosacral strain, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Accordingly, an extraschedular evaluation is not warranted 
for the veteran's service-connected lumbosacral strain.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, as the 
veteran's back has never been ankylosed in any manner, there 
is no medical evidence of record that would warrant a rating 
in excess of 50 percent for his service-connected lumbosacral 
strain at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 50, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An evaluation in excess of 50 percent for lumbosacral strain 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


